reunified with Phyllis A.B. and has terminated their wardship. Under
                these unique circumstances, we decline to reach the merits of this appeal.
                Accordingly, we grant respondents' motion, and we
                            ORDER this appeal DISMISSED.




                                                                                        J.
                                                           Hardesty


                                                           "c24...X
                                                           Parraguirre




                cc: Hon. Robert Teuton, District Judge, Family Court Division
                     Clark County District Attorney/Juvenile Division
                     Children's Attorney Project
                     Marquis Aurbach Coffing
                     Kim L.W.
                     Melinda Simpkins, Special Public Defender
                     Roger B.K.
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A